DETAILED ACTION
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is examiner’s statement of reasons for allowance: the present claims 1-20 are allowable over the closest references: Girgis (U.S. Patent 5,827,612), Swarup et al. (U.S. Patent 9,120,916), Huybrechts (U.S. Patent Application Publication 2005/0131132 A1), Wang et al. (U.S. Patent Application Publication 2016/0168411 A1), and Singer et al. (U.S. Patent Application Publication 2018/0171169 A1).
	Girgis discloses a strand comprising a plurality of sized glass fibers having thereon a secondary aqueous coating composition, the secondary aqueous coating composition comprising:
(a) a first water soluble, emulsifiable or dispersible curable acrylic polymer; and

	Swarup discloses an acrylic polymer comprising: (i) hydroxyl functional groups; (ii) polydialkylsiloxane functional groups; and (iii) silica nanoparticles that are chemically bonded to and pendant from the acrylic polymer, wherein the polymer is prepared from a reaction mixture comprising: (i) an ethylenically unsaturated monomer comprising hydroxyl functional groups; (ii) an ethylenically unsaturated monomer comprising polydialkylsiloxane functional groups; and (iii) silica nanoparticles that have been surface modified with compounds comprising ethylenically unsaturated functional groups (claims 1-3).
	Huybrechts discloses aqueous coating compositions comprising 
A) at least one water-dilutable (meth)acrylate copolymer with a hydroxyl value of 200 to 280 mg KOH/g and 
B) at least one polyisocyanate cross-linking agent with free isocyanate groups, the (meth)acrylate copolymers being the reaction product of 
a) 10-50% by weight of at least one glycidyl ester derived from an aliphatic saturated monocarboxylic acid branched in alpha position, 
b) 0-60% by weight of at least one polyalkylene glycol(meth)acrylate, 
c) 0-45% by weight of at least one hydroxy-functional olefinic unsaturated monomer different from component b), 
d) 3-40% by weight of at least one olefinic unsaturated monocarboxylic acid, 
e) 0-40% by weight of at least one vinyl aromatic monomer and 

	Wang discloses a coating composition comprising: 
a mixture comprising: 
(a) a polymer prepared from one or more functional monomers comprising a (meth)acrylic monomer, an allyl monomer, or combinations thereof each having an ethylenically unsaturated double bond and an additional reactive functional group; wherein at least some of the additional reactive functional group of the functional monomer remains unreacted during formation of the polymer; and 
(b) a reactive diluent having a boiling point of greater than 1000C. and a reactive functional group that reacts with the reactive functional group on the polymer at a temperature that is lower than the boiling point of the reactive diluent; and 
a filler material, 
wherein the polymer is dispersed in the reactive diluent and the coating composition has a measured solids content of at least 95% according to test method ASTM D2369 (claim 1).
	Singer discloses a package with a coating composition deposited on at least a portion thereof wherein the coating composition comprises: 
(a) a latex polymer comprising the emulsion polymerization product of 
(i) an emulsion monomer component comprising at least one ethylenically unsaturated monomer polymerized in the presence of 

However Girgis, Swarup et al., Huybrechts, Wang al, and Singer et al. do not disclose or fairly suggest the claimed coating composition comprising:
(a)    a first acrylic polymer formed from a reaction mixture comprising:
(i)    an ethylenically unsaturated monomer comprising an acid group or
an amine group;
(ii)    a reactive solvent reactive with the ethylenically unsaturated
monomer (i); and
(iii)    a second monomer reactive with ethylenically unsaturated monomer
(i); and
(b)    a second acrylic polymer different from the first acrylic polymer, wherein the second acrylic polymer (b) has a Mw of at least 100,000 Da, as per instant claim 1. 
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Girgis, Swarup et al., Huybrechts, Wang al, and Singer et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762